Citation Nr: 1610164	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  

He testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  In September 2014, the Board remanded the issue for additional development.  In March 2015, the Board denied the appeal.  He appealed this determination to the Veterans Claims Court.  In January 2016, the Court Clerk granted a Joint Motion for Partial Remand, vacating the March 2015 decision and returning that matter to the Board for additional consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disorder did not manifest during service, has not been continuous since service separation, and has not been shown to be related to service, nor was arthritis of the lumbar spine manifest within one year of separation from active service.

2.  A low back disorder is not due to, the result of, or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in active service or as due to or aggravated by a service-connected disability, and arthritis of the lumbar spine is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A grant of service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran contends that his low back disorders are related to a 1956 in-service motor vehicle accident.  In the alternative, he contends a service-connected disability, residuals of a fracture of the medial malleolus of the left tibia, has caused or aggravated a disorder of the low back.  

Here, the Veteran has been diagnosed with spondylosis, an arthritic condition affecting his low back.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  He has also been diagnosed with degenerative disc disease of the lumbar spine, as demonstrated by diagnostic scans taken during the June 2008 VA orthopedic examination.  X-rays of the lumbar spine revealed moderate to significant multilevel degenerative spondylosis and bilateral foraminal stenosis at the L4-L5 level.  Therefore, the first element of service connection, a present disability, is met.  

Next, the service treatment records corroborate the Veteran's account of an in-service motor vehicle accident.  In October 1956, he was a passenger in a vehicle where the driver fell asleep at the wheel and the car ran off the road into a ditch.  On the day of the accident, he complained of back pain.  X-rays of the lumbar spine were requested post-accident, but are not of record.  The primary injury from this accident was a fracture of the left tibia, which required a plaster cast, medication and therapy.   After nearly a week of treatment, he returned to active duty.  

After the Veteran's returned to active duty, he attended more than ten sick call visits for various unrelated ailments from November 1956 to October 1957.  At no time did he complain of pain related to or requested treatment for his low back.  He remained in service until his discharge in January 1958.  The February 1958 separation examination report failed to show any issues related to the low back.  

After discharge, the Veteran reported receiving chiropractic care for his back immediately following service, but acknowledges that corresponding treatment records are unavailable.  He also filed a February 1958 claim for VA compensation, citing a broken nose and a broken ankle as connected to service; he did not, however, report or seek service connection for a disorder of the spine.  

The first objective record of post-service back issues dates to April 1971, with the Veteran complaining of back pain.  The complaints worsened in June 1975.  That month, he reported to his supervisor that he had severe pain in his back after folding tables on the job.  That morning he said the pain was so severe that he had a neighbor drive him to the emergency room where he was given pain medication.  He was told to follow-up with an orthopedic physician if he still had pain.  Within a couple of days after the emergency room visit, he sought treatment from a private treating physician, who diagnosed muscle spasm of the low back.  

In an April 1978 evaluation, the Veteran reported that he had a chronic problem with his back which he had learned to live with.  After several years of no back treatment, in October 1984, he reported an increase in low back pain.  He reported a flare up after moving boxes.  He describes the pain as starting in the low back and radiating to the left hip.  Examination revealed a lumbosacral strain.  

He again reported muscle spasm in October 1990, when he reported his low back pain felt like a "toothache" all over.  Examination revealed lumbar tightness and discomfort with straight leg raising, but spinal curve and mobility were well maintained.  Muscle spasms were seemed aggravated by anxiety.  Actual degenerative changes were not seen until a July 1991 X-ray.  

In August 1991, the Veteran was treated by a private neurosurgeon, who recommended surgery since abnormal mobility of those vertebrae are considered to be the cause of most of his back pain.  At that time, he reported a 23-year history of low back pain, indicating onset in approximately 1968, nearly a decade after service separation.  The neurosurgeon also recommended that the Veteran use a special back brace to minimize lumbar rotation.  Treatment for symptoms has continued since the 1990s, including a L5-S1 discectomy in 1997.  

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) as affecting the lumbar spine disorder, which has been established as being arthritic in nature.  Neither arthritis, nor manifestations sufficient to identify the disease entity, is shown during service, within one year of discharge, or can be presumed. 

The first objective evidence of symptoms that could be possibly attributable to the lumbar disorder appears in 1971, approximately 16 years after discharge.  Therefore, while arthritis of the low back is considered a chronic disease under 38 C.F.R. § 3.309(a), no notations of this disease or any characteristic manifestations were noted in the service records.  Such a diagnosis was not made until 1991, more than one year following his separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and arthritis may not be presumed to have been incurred in service.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is no competent medical opinion of record that links the Veteran's current low back disorder with his active duty.  

The Board has considered the Veteran's lay statements that his low back disorder is related to the 1956 motor vehicle accident.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In addition, laypersons are competent to report symptomatology and medical history.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's statements are not consistent with the evidence of record.  In this regard, there is affirmative evidence showing that the low back was normal at discharge and the first recorded evidence did not occur for more than 10 years after discharge.  Further, he filed a claim for service connection for a broken nose and a broken ankle within a month of service separation in 1958 but did not report or seek compensation for a low back disorder then or for many years thereafter.  While not dispositive, such an omission suggests that he was not experiencing symptoms of a chronic back injury at that time, or for many years after service.  

Additionally, the Veteran reported to a private examiner in 1991 onset of low back pain many years after service.  Again, he did not report onset of chronic back pain during service, and did not even mention the in-service motor vehicle accident as the possible cause of a chronic back disorder.  This contemporaneous evidence is afforded significant weight in determining whether his more recent statements are credible.  

The same probative weight is also given to lay statements provided by the two of the Veteran's friends (F. S. and J. H.) and his spouse.  All of these statements follow the same theme - the writers had known the Veteran over several years, he had back pain generally, and/or that it was caused by the in-service accident and there are things that he was unable to do because of his condition.  But they are able to provide statements as to what they personally observed or of which they have personal knowledge.  In that limited sense, these statements regarding the Veteran's physical presentation are both valid and credible; the statements do not constitute nexus.  

None of the laypersons providing statements to VA reported knowing the Veteran during service, or within a year of service separation.  Each party met him many years after service; thus, their knowledge of any in-service back injury or symptoms immediately following service is limited to what was reported by the Veteran himself, as they admittedly have no first-person knowledge of any such in-service disease or injury.  As such, these statements are of limited probative value on the question of an etiological nexus between the back injury asserted in service, and any current spinal disorder.  

Additionally, none of these individuals claims to have medical training necessary to determine the etiology of a disorder which could have varying sources.  These lay statements have also not later been verified by a competent expert, and none of these parties are claiming to be reporting the opinion of a competent expert as told to them.  Accordingly, these statements are given little probative weight as to nexus.  

Next, an opinion from Dr. D. stated that the Veteran's current disorders were related to service.  The Board notes that Dr. D. is not a medical doctor, but rather an engineer, as noted on the letter.  The weight of his statement is thus no greater than that of the other lay statements of record including that provided by the Veteran.  He lacks medical knowledge to make such a finding, and, as reported in the November 2014 statement, he first met the Veteran in 2010, more than 50 years after service separation.  As such, Dr. D. has no firsthand knowledge of any in-service injuries to the Veteran's spine, or any post-service symptomatology.  Accordingly, this assessment is given little probative weight. 

In November 2012, the Veteran's private treating physician Dr. R. wrote that the Veteran had back pain, and he had an accident in service when his jeep overturned, but did not provide an actual nexus statement linking the two.  Accordingly, this statement is also not sufficient enough to prove nexus.   

The Board also notes that Dr. R.'s opinion is based on a reported medical history which is not consistent with the record.  According to the November 2012 statement, the Veteran injured his back when his jeep overturned in service.  According to accident reports found in the service treatment records, however, he was in a privately-owned vehicle, not a military jeep, when the motor vehicle accident occurred.  More importantly, the contemporaneous accident reports make no mention of the vehicle rolling over.  

The Board also notes that Dr. R. based his opinion on the Veteran's claim of "low back pain and difficulties" since service.  As already discussed above, the Veteran reported no back pain or injuries on examination for service separation in 1958, and did not seek either treatment or compensation from VA for a back injury, even while seeking compensation for other residuals of the in-service motor vehicle accident.  As such, the Board concludes Dr. R.'s November 2012 statement is based on an inaccurate factual predicate.  A medical opinion based on an inaccurate factual predicate is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

On the question of nexus, VA examiners provided negative nexus opinions in 2008 and 2014.  Because the 2008 opinion failed to provide a complete rationale, the claim was remanded for an updated opinion which was provided by the 2014 examiner.  Specifically, the 2014 examiner opined that "to a reasonable degree of medical certainty, that [the Veteran's] back problems did not have their onset in service, are not due to the MVA in service, nor are they related to and/or increased beyond their natural progression due to the Veteran's service connected left knee disability."  

The rationale provided by the VA examiner was that after the acute post injury complaints for two days, there was no further mention of back pain.  Furthermore, there is no objective evidence of complaints of back pain until more than a decade after the in-service accident.

On the other hand, in November 2014, a private provider, Dr. M. opined that the Veteran had chronic back pain stemming from the accident in the military in 1956.  Although favorable to the Veteran, this opinion fails to provide a rationale and also to explain the overwhelming negative evidence including the significant length of time from the injury to actual treatment, over 10 years apart, the lack of evidence during service following the initial injury, and the number of work related injuries further aggravating the Veteran's disorders (such as carrying boxes, folding down tables), and two negative opinions of record with rationale.  The examiner also failed to state what records he had reviewed in reaching his conclusion.  

Accordingly, this opinion is given less probative weight than the VA opinions.  In giving the VA opinions more probative weight and in assessing the strength of the evidence of record, the Board finds the preponderance of the evidence is against a finding of a nexus between any in-service disease or injury and a current low back disorder.  

Regarding the service connection claim on a secondary basis, as due to or the result of the service-connected residuals of a fracture of the medial malleolus of the left tibia, the preponderance of the evidence is against service connection on this basis.  As noted above, the 2014 VA examiner opined that "to a reasonable degree of medical certainty, that [the Veteran's] back problems" were not "related to and/or increased beyond their natural progression due to the Veteran's service connected left knee disability."  

The examiner reviewed the record and noted that the Veteran had in fact injured his left ankle, not his left knee, in service.  The examiner also noted that the Veteran had no current limp, no evidence of abnormal weight-bearing, and no other symptomatology resulting from the in-service ankle fracture.  Based on these findings, the examiner opined that the service-connected residuals of a left ankle fracture did not either cause or aggravate a spinal disorder.  

In conclusion, the preponderance of the evidence is against the award of service connection for a low back disorder on either a direct or secondary basis.  With the preponderance of the evidence against the claim there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran was provided notice in May 2008 of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  The initial VCAA notice letter was also issued to him prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, Social Security Administration disability records, a VA examination report, a copy of the July 2014 Board hearing transcript, and lay statements from friends and family.  VA is not aware of any additional pertinent evidence which has yet to be received.  

Second, VA satisfied its duty to obtain a medical examination with opinion when required.  Specifically, the Veteran was provided with a VA examination with opinion in November 2008 (examination conducted June 2008) and November 2014 (post-remand).  These examination reports were thorough and adequate and provided a sound basis upon which to base a decision with regard to this claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded the appeal for further development in September 2014.  As noted above the Veteran was furnished an orthopedic examination in November 2014 to provide additional nexus statements regarding low back disorder.  The Board also instructed the AOJ to update the treatment records.  Private and VA treatment records were obtained through the AOJ's search for records as well as based on a submission by the Veteran.  

The Board finds that the development conducted by the AOJ was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the Board's remand order as to the low back disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


